Citation Nr: 1624663	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  04-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an increased rating for lumbosacral strain with broad-based disc bulge at L4-5 and L5-S1, currently evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1991.

This matter is on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, continued the 20 percent evaluation for the Veteran's service-connected lumbar spine disorder.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in July 2009 and a transcript of that hearing has been associated with the claims file.  In a December 2010 letter, the Board informed the Veteran that the VLJ who conducted the July 2009 hearing is no longer employed with the Board and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, by a letter dated later that month, the Veteran declined the offer.  

In April 2010, an order of the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) vacating the portion of a November 2009 Board decision that denied the Veteran's claim for an increased evaluation for his lumbosacral spine disability.  The claim was remanded for further consideration. 

After the April 2010 order and JMR, the case was brought before the Board in November 2011, at which time the matter was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of the lumbosacral spine claim.  The Veteran's claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) was also remanded for further development, to include referral for extraschedular consideration.  In June 2015, the spine claim was again remanded to ensure compliance with the November 2011 remand.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the June 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a November 2003 rating decision, the Veteran was granted service connection for radiculopathy of the left lower extremity, as secondary to lumbosacral strain, and assigned a 10 percent disability rating.  This initial disability rating was increased to 40 percent, effective from February 28, 2002, in a December 2014 rating decision.  The December 2014 rating decision also granted service connection for 

radiculopathy of the right lower extremity, as secondary to lumbosacral strain, and assigned a 10 percent rating, effective from February 28, 2002.  In addition, the December 2014 rating decision granted the Veteran's claim for entitlement to individual unemployability as result of his service-connected disabilities.     
    
The Board notes that the March 2006 rating decision granted service connection for chronic strain of the right knee, rated at 10 percent disabling, and continued the Veteran's 10 percent disability rating for retropatellar syndrome of the left knee.  The Veteran was notified of this decision in June 2006 and timely submitted a notice of disagreement in August 2006.  The AOJ issued a statement of the case in August 2007 and a supplemental statement of the case in December 2014.  However, the Veteran never filed a substantive appeal as to these issues; therefore they are not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  

When this appeal was previously before the Board in June 2015, the Veteran was represented by a private attorney.  The record reflects that in November 2015, prior to re-certification to the Board, the private attorney formally withdrew as the Veteran's representative.  Thus, her power of attorney has been revoked, and the Veteran now proceeds unrepresented.


FINDING OF FACT

The Veteran's lumbosacral strain with mild to minimal broad-based disc bulge at L4-5 and L5-S1 has been manifested by intervertebral disc syndrome with severe symptoms, recurring attacks, and intermittent relief.    


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability rating, but no higher, for lumbosacral strain with mild to minimal broad-based disc bulge at L4-5 and L5-S1, have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5285-5295 (2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).      

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the veteran that, to substantiate a claim, the veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The veteran must be notified that, should an increase in disability be found, an evaluation will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity, and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 112.

A statement of the case (SOC) issued in February 2004 provided the Veteran with notice of the specific rating criteria for evaluating disease or injuries of the spine.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see also Vazquez-Flores v. Shinseki, 580 F.3d at 1270.  In January 2009, VA provided the Veteran with notice of how disability evaluations and effective dates are assigned.  The claim was subsequently readjudicated in supplemental statements of the case (SSOC).  The Board observes that there was a timing deficiency as the February 2004 SOC and January 2009 letter were sent after the initial adjudication of the Veteran's claim for a higher rating for his lumbosacral disability.  Nevertheless, any timing error was cured by the re-adjudication of the Veteran's claim in the December 2014 and October 2015 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) treatment records, and private medical records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that a letter dated in March 2004, and submitted to VA in January 2007, indicates that the Veteran was receiving Social Security Administration (SSA) disability benefits.  The Federal Circuit has held that, under the duty to assist provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required to obtain disability records from the SSA only if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the veteran's claim.  Id. at 1321.  VA need not obtain SSA records in every case to rule out their relevance.  Id. at 1323.  In this case, the Veteran testified at his July 2009 Travel Board hearing that he does not receive SSA disability benefits.  Moreover, the Veteran has not identified any SSA records as relevant to the issue on appeal.  As there is no indication that any such records are relevant, a remand to obtain the records is not required.  See 38 U.S.C.A. § 5103A(a)(2).   

The Veteran was provided VA examinations in August 2002, May 2003, September 2007, October 2008, June 2010, December 2014, and September 2015 with regard to his lumbar spine disability, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartmann, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a Travel Board hearing before a VLJ in July 2009.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning symptoms of and treatment for his lumbosacral spine disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  The VLJ also asked the Veteran whether he felt he had a fair hearing and an adequate opportunity to present testimony as to his claim, and the Veteran responded that he did.  The Veteran was assisted at the hearing by his representative at the time, and neither the representative nor the Veteran suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, this case was previously remanded by the Board in June 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the June 2015 Board remand directed the AOJ to send a copy of the December 2014 rating decision and the December 2014 SSOC to the Veteran and his representative, at the representative's updated address, and to readjudicate the claim and issue an SSOC, if warranted.

Pursuant to the remand, the AOJ sent copies of the December 2014 rating decision and the December 2014 SSOC to the Veteran and his representative, at the correct addresses, in June 2015.   An SSOC was issued in October 2015.  Accordingly, the Board finds that VA at least substantially complied with the June 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Legal Criteria for Evaluating the Lumbosacral Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Id.

The factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45.

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

During the pendency of this appeal, the criteria for rating disabilities of the spine were twice revised, effective September 23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that case conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board will evaluate the Veteran's service-connected low back disability under both the earlier diagnostic codes and the current diagnostic codes, as of their effective date, and assign the Veteran the highest rating allowed under either set of diagnostic codes.

The Board notes that the Veteran was notified of all applicable regulatory changes, per the SOC issued in February 2004.  Hence, there is no due process bar to the Board considering the claim in light of the former and revised applicable rating criteria, as appropriate.

Prior to September 23, 2002, former Diagnostic Code 5293 provided a 20 percent rating for intervertebral disc syndrome (IVDS) with moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).   

Effective September 23, 2002, the rating criteria for IVDS were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A rating of 20 percent was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  This regulation was again amended pursuant to revisions to the regulations for rating disabilities of the spine effective September 26, 2003.    

Prior to September 26, 2003, former Diagnostic Code 5295 provided a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent rating for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Prior to September 26, 2003, former Diagnostic Code 5292 provided a 20 percent rating for moderate limitation of motion of the lumbar spine; and a 40 percent rating for severe limitation of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The Board observes that the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Prior to September 26, 2003, ankylosis of the lumbar spine was evaluated under former Diagnostic Code 5289, which provided a 40 percent rating for favorable ankylosis and a 50 percent rating for unfavorable ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86).  

Prior to September 26, 2003, former Diagnostic Code 5285 provided a 60 percent evaluation for residuals of a vertebral fracture without cord involvement, abnormal mobility requiring neck brace (jury mast); and a 100 percent evaluation for residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

Prior to September 26, 2003, former Diagnostic Code 5286 provided a 60 percent evaluation for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified as Diagnostic Codes 5235 through 5243.  Diagnostic Code 5243, for IVDS, permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine (the General Rating Formula for the spine) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The General Rating Formula for the spine contemplates symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5242 (2015). 

Note (1) under the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2 & Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).     

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

The current diagnostic code for IVDS, Diagnostic Code 5243, permits evaluation (preoperatively or postoperatively) under either the General Rating Formula for diseases of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, based on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS is rated 20 percent with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and 60 percent with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

Summary of the Evidence

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, by rating decision of February 1992, the RO granted the Veteran's claim for service connection for mechanical low back pain, and assigned an initial noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective July 24, 1991.  In June 1996, the RO increased the rating for the Veteran's back disability to 10 percent under the same provision, effective March 23, 1996.  The rating was again increased, in June 1998, to 20 percent, effective January 9, 1998.  The Veteran has remained rated at 20 percent disabled since that time.  

The Veteran filed his current increased rating claim on April 23, 2002, arguing that he is entitled to a higher rating.  In the September 2002 rating decision here on appeal, the RO continued the Veteran's 20 percent rating, recharacterized the disability as lumbosacral strain with mild to minimal broad based disc bulge at L4-5 and L5-S1, and assigned Diagnostic Code 5295-5293.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  

The Veteran's VA medical center (VAMC) records from February 2002 reflect complaints of lower back pain that began after lifting a heavy object.  The pain was centered in the low back and radiated to the left lower extremity, which the Veteran described as a shooting pain.  The Veteran denied lower extremity numbness, weakness, tingling, or changes in bowel or bladder function.  On examination, tense paraspinous muscles were observed bilaterally.  The Veteran was assessed as having lower back pain with possible radiculopathy on the left side.  He was prescribed medication for pain and strongly encouraged to rest.  

According to an April 2002 VA outpatient treatment record, the Veteran reported having persistent pain since injuring his back in late February.  He complained of pain radiating down his left leg, as well as numbness on the lateral aspect of the left calf that had resolved.  The Veteran denied changes in bowel or bladder function or lower extremity weakness.  Low back pain with possible lumbar radiculopathy was diagnosed.  On a medical history form dated April 2002, the Veteran stated that his injury was to the lower back, with movement of disk and nerve damage to his left side, and pain down his left leg.  In his claim, dated April 2002, the Veteran also stated that he could not drive or due any lifting due to his low back pain.  

Lumbar spine magnetic resonance imaging (MRI) was performed in June 2002.  The MRI results showed minimal broad-based disc bulge at L4-5, mild broad-based disc bulge at L5-S1, and mild bilateral facet hypertrophic changes at L4-5 and L5-S1.  There was no evidence of spinal stenosis or narrowing of neuroforamina.  The Veteran had normal cord signal.   

The report of an August 2002 VA orthopedic examination shows that the Veteran complained of right side low back pain which radiated down his left leg.  He also described a sharp pain that had increased over the prior three weeks, and numbness of his left lateral calf.  Twisting, lifting, and bending aggravated his symptoms.  The Veteran denied having an altered gait.  However, the examiner observed that the Veteran's gait was abnormal; he limped, favoring his left leg.  He was able to perform the tandem walk.  Examination of the lumbar spine showed normal lordosis.  Percussion and palpation from C7 to the sacral spine revealed pain and radiculopathy.  On range of motion testing, the Veteran had thoracic spine flexion to 45 degrees, hyperextension to zero degrees, right lateral flexion to 5 degrees, and left lateral flexion to 10 degrees.  Bilateral rotation was to 20 degrees with pain. Muscle strength was 5/5 bilaterally.  There was no instability, crepitus, or tenderness on palpation with the Veteran supine.  X-ray examination showed degenerative disc disease at L5-S1, sciatica of the left leg, and lumbar scoliosis.  Discs and vertebral body height were well maintained.  These findings were characterized as mild scoliosis with very mild facet arthropathy at L5-S1. 

A January 2003 private medical report of occupational injury or illness shows that the Veteran incurred a lifting injury in February 2002.  He complained of low back pain that had persisted since the injury.  The Veteran's pain averaged 5/10, but went up to 8/10.  He was noted to be unable to do any activity requiring repetitive bending, lifting, stooping, prolonged sitting, standing, walking, or heavy lifting.  In addition, the Veteran reported having trouble with activities at home, such as gardening, driving, and recreational activities, due to his low back pain.  On examination, lumbosacral spine range of motion was reduced to 60 percent of normal on all planes.  The Veteran also exhibited reduced sensation and strength rated as 4/5 in the distribution of the left S1 spinal nerve root.  On the straight leg raise, the Veteran measured 80 degrees on the right and 60 degrees on the left.  He was diagnosed with lumbosacral strain/sprain disorder associated with lumbosacral disc syndrome and lumbosacral radiculopathy.  

At a follow-up appointment in January 2003, it was noted that the Veteran continued to have a great deal of muscle spasm, if not spasticity.  On examination, lumbosacral spine range of motion was reduced to 65 percent of normal in all planes.  The Veteran also had reduced sensation and strength rated 4/5 in the distribution of his left S1 spinal nerve root.  On the straight leg raise, the Veteran measured 75 degrees on the right and 55 degrees on the left.  In February 2003, the Veteran reported low back pain, stiffness, weakness, numbness, and paresthesias.  The Veteran's MRI of the lumbosacral spine showed a disc bulge, or small protrusion, at the L5-S1 level.  On examination, the Veteran had reduced range of motion of the lumbosacral spine in all planes to 60 percent of normal and reduced sensation and strength measured at 4/5 in the distribution of the left S1 spinal nerve root.  On the straight leg raise, the Veteran measured 80 degrees on the right and 60 degrees on the left.  

The report of a May 2003 VA orthopedic examination noted that the Veteran was medically discharged from the service due to low back pain and left knee issues and that he had been receiving Worker's Compensation benefits for 14 months due to a re-injury of his back.  The Veteran complained of an overall worsening of his constant lower back pain since his discharge from service.  He reported an average pain level of 7/10, with exacerbation to 10 on many occasions, and added that the pain radiated into his left posterior thigh.  The pain was at its worst upon rising in the morning or after prolonged sitting.  Any twisting or bending activity of the waist caused severe stabbing pain in the center of the lower back with radiation to the left lower extremity.  The Veteran gave a history of intermittent periods of bed rest under physicians' care.  In the event of flare-ups, the Veteran might use a cane in his left (dominant) hand.  The Veteran stated that he no longer lifted or carried items weighing more than ten pounds; avoided any kind of activity involving bending or twisting at the waist; avoided walking on unstable or loose surfaces; and could no longer play sports or do home maintenance repair work.  The examiner commented that the Veteran's symptoms were compatible with a radiculopathy and not with a peripheral neuropathy. 

Examination revealed a slight antalgic gait favoring the left lower extremity.  There was no paravertebral lumbar muscle tenderness to palpation or spasm.  The examiner observed guarding.  The Veteran's forward flexion was to 70 degrees, with pain intensifying from 40 degrees through active range of motion at 70 degrees.  The Veteran also experienced radiculopathy to the left buttock and left posterior thigh from 40 through 70 degrees flexion.  Extension of the back was limited to 15 degrees with pain over the left sacroiliac area.  Right lateral bending was to 25 degrees, with pain shooting to the left buttock and left posterior thigh, and left lateral bending was to 35 degrees.  The Veteran's straight leg raise was negative on the right to 70 degrees and positive on the left to 40 degrees with left buttock and left posterior thigh pain.  The results of a lumbosacral spine x-ray from August 2002 demonstrated a mild dextral convex, mid-to-lower lumbar scoliosis, small lumbar ribs, and very mild facet arthropathy at L5-S1.  The examiner also reviewed the Veteran's MRI results, which documented a disk bulge or small protrusion at the L5-S1 level and a mild posterior broad-based disk bulge at the L5-S1 level.  The examiner diagnosed degenerative disc disease at L4-5, L5-S1, with L5-S1 radiculopathy to the left lower extremity, and mild facet degenerative joint disease of the lumbar spine.  In addition, the examiner contemplated the DeLuca factors and determined there was a 20 degree loss of flexion and five degree loss of extension and lateral bending due to flare-up of pain with excess fatigability due to repetitive motion.  No weakened movement or incoordination was present. 

The Veteran was provided a Qualified Medical Evaluation in October 2003.  On examination, the Veteran had positive straight leg raise to 60 degrees on the left, with pain down to his heel, and negative straight leg raise on the right.  The examiner stated that the Veteran had a twisting injury and that there was some evidence of sacral radiculopathy.  The examiner noted that "apparently [the Veteran] now has a herniated disc in his back."  

During the period from January 2003 to July 2003, private medical reports of occupational injury or illness reflect that the Veteran had reduced range of motion of the lumbosacral spine in all planes ranging from 55 to 65 percent of normal; reduced sensation and strength no worse than 4/5 in the distribution of the left S1 spinal nerve root; and measurements on the straight leg raise ranging from 75 to 80 degrees on the right and from 55 to 60 degrees on the left.  

At an outpatient visit in August 2003, the Veteran complained of pain, stiffness, weakness, numbness, and discomfort in the low back.  The examiner detected electromyographic abnormalities in the distribution of the bilateral S1 spinal nerve roots; these results were consistent with acute moderate radiculopathy of the Veteran's bilateral S1 spinal nerve root.  The examiner noted that the Veteran's S1 radiculopathy, which was on the left side, was not bilateral and was consistent with the evolution of a central disk protrusion at the L5-S1 spinal nerve root.  The Veteran had reduced range of motion of the lumbosacral spine in all planes to 55 percent of normal; reduced strength and sensation rated as 4/5 in the distribution of the left S1 spinal nerve root; and straight leg raise measurements of 80 degrees on the right and 60 degrees on the left.  

At an outpatient visit in September 2003, the Veteran complained of low back pain, stiffness, weakness, numbness, and paresthesiae.  He had reduced range of motion of the lumbosacral spine in all planes to 60 percent of normal and reduced sensation and strength rated as 4/5 in the distribution of the left S1 spinal nerve root.  On the straight leg raise, the Veteran measured to 75 degrees on the right and 55 degrees on the left.  In October 2003, the Veteran's complaints were the same with regard to his low back pain.  He had reduced range of motion of the lumbosacral spine in all planes to 50 percent of normal and reduced sensation and strength rated as 4/5 in the distribution of the left S1 spinal nerve root.  On the straight leg raise, the Veteran measured to 80 degrees on the right and 60 degrees on the left.  

In December 2003, electromyography and nerve conduction velocity studies of the Veteran's bilateral lower extremities and associated lumbosacral spinal musculature were consistent with acute moderate radiculopathy of the patient's left S1 spinal nerve roots, as well as femoral neuropathy.  On examinations from December 2003 to May 2004, he had reduced range of motion of the lumbosacral spine in all planes ranging from 50 to 60 percent of normal; reduced sensation and strength ranging from 3/5 to 4/5 in the distribution of the left S1 spinal nerve root; and measurements on the straight leg raise ranging from 70 to 80 degrees on the right and from 50 to 60 degrees on the left.  The Veteran's diagnosis was lumbosacral disc syndrome with associated strain/sprain disorder and radiculopathy.  

In March 2004, a prescription from the Veteran's physical medicine and rehabilitation doctor stated that the Veteran had "severe lumbosacral disc syndrome with radiculopathy with only intermittent relief from recurring attacks.  Bed rest assigned with medication."

From June 2004 to September 2004, the Veteran complained of low back pain, stiffness, weakness, numbness, and generalized discomfort.  On examinations, he had reduced range of motion of the lumbosacral spine in all planes ranging from 60 to 70 percent of normal; reduced sensation and strength rated at 4/5 in the distribution of the left S1 spinal nerve root; and straight leg raise measurements ranging from 70 to 80 degrees on the right and from 50 to 60 degrees on the left.  

In October 2004, the Veteran rated his low back pain as 6/10 at a follow-up appointment after facet joint injection, and reported that the pain was made worse by activities such as bending, lifting, prolonged standing, getting out of cars and chairs, walking, and coughing.  

Private medical reports of occupational injury or illness dated from March 2005 to December 2005 reflect that the Veteran had reduced range of motion of the lumbosacral spine in all planes ranging from 70 to 75 percent of normal; reduced sensation and strength no worse than 4/5 in the distribution of the left S1 spinal nerve root; and measurements on the straight leg raise ranging from 70 to 80 degrees on the right and from 50 to 60 degrees on the left.  

In April 2005, a medical report concluded that the Veteran's low back disability "would be that which would preclude him from performance of substantial work, as well as precluding prolonged periods of sitting, standing, bending, and twisting, giving him the opportunity to alternate between those positions throughout any work day on an ad lib basis."  An April 2005 neurosurgical follow up consultation indicated that the Veteran was experiencing continuous lumbar back and left leg pain, rated at a severity of 7 to 8 out of 10, with shooting and aching pains.  Lumbar range of motion was deemed limited and the Veteran was assessed as having lumbar herniation.  

On examination in August 2005, the Veteran had tender and painful left paraspinal muscle spasms at the S1 vertebral body level.  A December 2005 medical note stated that the Veteran had a forward bend that was less than 50 percent of normal, as well as severe recurring sciatic neuropathy down the left side, with very little relief.  The Veteran also had recurring attacks of muscle spasm, absent ankle jerks, and other neuropathy findings.  The Veteran was deemed on "no work status due to this injury and cannot return to work until this problem and other issues have been addressed."  

A January 2006 lumbar CT revealed a posterior annular tear at L5-S1 through which contrast protruded slightly into the ventral epidural space.  In February 2006, it was reported that the Veteran had only very mild degenerative osteoarthritis.  However, the Veteran had permanent restrictions or limitations as to repetitive bending, lifting, and stooping; prolonged sitting, standing, and walking; and lifting in excess of ten pounds.  

In September 2006, the Veteran had a primary care appointment and reported back pain focal about L4, triggered with extension and forward leans.  There was no costravertebral angle tenderness and the spine was non-tender throughout except for mild discomfort with percussion just to the right of L4.  The Veteran's range of motion was okay, but reproduced pain with extension, forward flexion, and twisting to the left.  The physician stated that it appeared to be a focal mechanical problem associated with perhaps the fourth vertebrae, triggered by lumbar extension, extreme with flexion and left lumbar rotation.  In August 2006, the Veteran complained of a three day flare-up.  

The Veteran had an MRI in October 2006, which showed lumbar lordosis preserved and no acute fractures or subluxations.  There was no evidence of loss of disc height or disc desiccation.  No significant disc bulge or herniation was identified at either the L3-L4 or L5-S1 levels.  Neural foramina remained patent bilaterally.  Bony mineralization was normal, there were no significant degenerative changes, and the soft tissues appeared normal.  It was deemed an unremarkable study.

At a September 2007 VA orthopedic examination, the Veteran provided a history of reduced motion, stiffness, weakness, spasm, and pain.  He added that the pain radiated into his left leg and he described this pain as throbbing.  His low back pain was onset by motion of the spine and he described it as a sharp stabbing.  The severity of the pain was moderate, occurred daily, and lasted for hours.  Examination showed no thoracic spine spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There were no objective abnormalities noted as to thoracic sacrospinalis.  In addition, there were no abnormalities on the detailed motor exam:  the Veteran was rated as 5/5 on all measurements, he had normal muscle tone, and there was no atrophy.  Detailed range of motion testing revealed thoracolumbar spine flexion to 90 degrees on both active and passive motion (with pain beginning at 90 degrees); extension to 20 degrees on both active and passive motion (with pain beginning at 20 degrees); bilateral flexion to 25 degrees on both active and passive motion (with pain beginning at 25 degrees); and bilateral rotation to 60 degrees on both active and passive motion (with pain beginning at 60 degrees).  The Veteran's results on the spine reflex examination were normal, and it was noted that he did not have thoracolumbar spine ankylosis. 

The examiner observed that characterizing the Veteran's injury was a "close call," noting possible diagnoses of facet pain, lumbago, and degenerative disc disease.  However, the examiner concluded that the Veteran's current X-rays and MRIs did not support these diagnoses.  The Veteran discounted the examiner's finding as at variance with the findings of his doctors.  Specifically, the Veteran cited to reports of a lumbar disc bulge, but the examiner noted that this is a common finding in asymptomatic patients.  The examiner reasoned that the current diagnosis of low back strain was probably the most appropriate diagnosis.  The examiner also observed that the Veteran had not been prescribed bed rest, only to remain at home because of the magnitude of his treatment program, and no length of time was provided for this recommendation.  In addition, the Veteran remained ambulatory and active at home while taking his medications and had no significant radiculopathy.  The effects of the Veteran's low back disability on his usual daily activities was severe as to exercise and recreation, but otherwise mild as to tasks such as dressing and bathing.  

In a medical questionnaire, the Veteran reported that bending, stooping, standing up straight, and movement to the right, left, forward, and backward, caused low back pain.  He experienced severe flare-ups daily, which were characterized by shooting pain and rendered him unable to move.   

A private medical report of occupational injury or illness from November 2007 states that electromyography and nerve conduction velocity studies were consistent with acute moderate radiculopathy of the bilateral S1 spinal nerve roots, which was a progression of the traumatic injury since November 2006.  The Veteran had reduced range of motion of the thoracolumbar spine in all planes to 70 percent of normal; reduced sensation and strength, 3/5 to 4/5 each, in the distribution of the bilateral S1 spinal nerve roots; and on straight leg raise, measurements were to 70 degrees on the right and 50 degrees on the left.  Tender and painful bilateral paraspinal muscle spasms were noted at the S1 vertebral body level.    

A November 2007 MRI showed no evidence of spinal canal narrowing.  At L5-S1, there was a 3.7 millimeter broad based disc protrusion effacing the thecal sac and producing bilateral neuroforaminal narrowing causing encroachment on the exiting L5 nerve roots.  At L4-L5, there were mild degenerative disc changes with a subtle disc bulge effacing the thecal sac, and bilateral neural foraminal narrowing causing encroachment on the L4 exiting nerve roots.  The MRI also showed a lumbosacral transitional segment at S1 with an associated hypoplastic S1-S2.  

Medical notes from the Veteran's primary treating physician dated in January 2008 refer to back pain that was increasing despite the use of medications.  

In March 2008, the Veteran had reduced range of motion of the thoracolumbar spine in all planes to 75 percent of normal; reduced sensation and strength, 3/5 to 4/5 each, in the distribution of the bilateral S1 spinal nerve roots; and on straight leg raise, measurements to 80 degrees on the right and 60 degrees on the left.  Tender and painful bilateral paraspinal muscular spasms were present at the S1 vertebral body level.  The Veteran's range of motion on flexion was to 30 and 60 degrees, and on extension, to 10 and 30 degrees.  The measurement on extension was 30 percent of normal, while the measurements on flexion, bending, and rotation were 50 percent of normal.  The straight leg raise caused discomfort on the left side.  The examiner found no signs of radiculopathy.  The Veteran reported that his back was worse than it had been one year earlier, with a dull, deep aching on the left more than the right.  He could sit, stand, and walk for 15 to 20 minutes.  The Veteran's heel-toe gait and toe walking were normal; however heel walking was diminished due to his lower back and left leg pain.  The Veteran had a positive sciatic stretch at 40 degrees on the left, and he was positive for Patrick's on the left for sacroiliac pain.  

In May 2008, medical progress notes referred to the Veteran's November 2007 MRI as abnormal, noting that it showed a broad-based disc protrusion with spinal stenosis and entrapped spinal nerve root, all in the L5-S1 interspace.  The Veteran's electrodiagnostic consultation series was also noted as showing lumbosacral radiculopathy.  The physician stated, "there is no doubt in my mind that eventually this patient very well may face lumbosacral spine surgery."  The Veteran had reduced range of motion of the thoracolumbar spine in all planes to 70 percent of normal; reduced sensation and strength, 4/5 each, in the distribution of the bilateral S1 spinal nerve roots; and straight leg raise measurements to 75 degrees on the right and 55 degrees on the left.  

The Veteran had a VA orthopedic examination in October 2008.  He complained of a constant achy pain in his low back that radiated into his left lower extremity.  The Veteran complained of weakness, stiffness, fatigue, and lack of endurance but denied swelling, heat, redness, instability, or locking.  Epidural injections reportedly provided some temporary relief.  On examination, there was no spasm of the thoracolumbar spine.  Flexion was to 70 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, and bilateral lateral rotation to 40 degrees.  Most motion tests resulted in pain.  Straight leg raising caused bilateral pain; sensation was normal to light touch and pressure in the lower extremities; and mild fatigability, weakness, and lack of endurance of the thoracolumbar musculature due to disuse were observed, with no incoordination. 

The Veteran had a VA examination in October 2008.  The Veteran complained of an achy pain across his entire lumbar area all the time.  He rated the pain as ranging from 4/10 to 7/10 on a typical day and to 9/10 or 10/10 during flare-ups.  The Veteran reported sharp pain from his lower back radiating into his lower left extremities.  He complained of weakness, stiffness, fatigue, and lack of endurance.  The Veteran stated that his back pain increased when standing for more than five to ten minutes; bending; or walking for more than two to three minutes.  The Veteran was using crutches at home and a cane outside to help with his balance.  Flare-ups occurred as frequently as every day during cold weather and daily or weekly the rest of the year.  The flare-ups lasted about three hours.  The Veteran endorsed radicular pain to the bilateral lower extremities, with the left greater than the right.  Although the Veteran denied a history of incapacitating episodes defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician, the examiner specified that this denial was only as to the VA definition of "incapacitating episodes."  The Veteran stated that his daily activities were affected by his joint stiffness, as it caused him to move slowly.  The examiner noted that the Veteran had two doctor's notes for bed rest, though the Veteran was in fact able to be up and about at home.  In addition, the Veteran was able to perform all of his activities of daily living.  

On examination, there was no spasm of the thoracolumbar musculature, but the Veteran was hypersensitive and flinched to light touch in the paraspinous musculature of the lower thoracic and lumbar area.  On range of motion measurements, the Veteran's forward flexion was to 70 degrees, with pain increasing from 45 to 70 degrees; extension was to 20 degrees; lateral flexion, bilaterally, was to 20 degrees; and lateral rotation, bilaterally, was to 40 degrees.  On extension and lateral flexion, all ranges of motion caused increased pain, but there was no pain on lateral rotation.  The Veteran was able to walk on his heels, but had difficulty doing so.  Straight leg raises were negative in the recumbent position.  The straight leg raise on the right at 50 degrees and on the left at 40 degrees caused increased low back pain.  Lasegue's was negative bilaterally.  Motor strength was 5/5 in the bilateral lower extremities, and sensation was normal to light touch and pressure in the lower extremities.  The Veteran was diagnosed with chronic lumbar strain with mild to minimal broad-based disc bulges at L4-5 and L5-S1 with left lower extremity radiculopathy of the distribution of L3.  The DeLuca factor for the thoracolumbar spine was a zero degree additional loss of range of motion due to pain on repetitive use based on three repetitions.  In actuality, the Veteran's range of motion increased on bilateral lateral flexion with repetitive motion from 10 to 20 degrees.  The Veteran exhibited mild fatigability, weakness, and lack of endurance of the thoracolumbar musculature due to disuse but no incoordination.  Pain on repetitive use had a primary functional impact on the Veteran's thoracolumbar spine.

Rehabilitation management notes from October 2008 to June 2009 reflect reduced range of motion of the lumbosacral spine in all planes ranging from 70 to 75 percent of normal; reduced sensation and strength no worse than 4/5 each in the distribution of the bilateral S1 spinal nerve roots; and straight leg raise measurements ranging from 65 to 75 degrees bilaterally.  Tender painful bilateral paraspinal muscular spasms were present at the S1 vertebral body level during this period.  

In October 2008, it was noted that the Veteran had brief relief of his low back pain due to his first lumbar epidural steroid injection.  In May 2009, the Veteran was diagnosed with lumbosacral spine disc syndrome with sprain/strain disorder, radiculopathy, spinal stenosis, and associated change of both posture and gait.  

The Veteran testified in July 2009 that his recent VA examination was inadequate.  For example, the Veteran noted that he used a cane all the time, while the examination report allegedly stated that he was not using an assistive device.  The Board noted that the October 2008 VA examination report includes a comment made by the examiner that the Veteran used a cane when he went out for a walk.  The Veteran also testified to having muscle spasms lasting from one to three hours. 

Records from July 2009 to December 2009 reflect reduced range of motion of the lumbosacral spine in all planes ranging from 70 to 80 percent of normal; reduced sensation and strength no worse than 3/5 each in the distribution of the bilateral S1 spinal nerve roots; and straight leg raise measurements ranging from 65 to 75 degrees bilaterally.  Tender painful bilateral paraspinal muscular spasms were present at the S1 vertebral body level during this period.  The Veteran's complaints included pain in the low back to bilateral lower limbs and mid back, plus stiffness, weakness, numbness, paresthesia, instability, tenderness, and generalized discomfort.    

In September 2009, the Veteran reported experiencing a great deal of waves of constant pain and intensive pain.  In addition, he was experiencing paraspinal muscular spasms.  Although he had been receiving Myobloc shots, the Veteran reported that all of his low back pain had returned.  

In November 2009 VA medical records, the Veteran's active range of motion for flexion was approximately 75 percent of normal; for extension, approximately 75 percent of normal; for lateral bending, approximately 50 percent of normal bilaterally; and for rotation, approximately 75 percent of normal bilaterally.  The Veteran was able to perform heel and toe walking.  On straight leg raise, the Veteran measured to 90 degrees bilaterally and negative Lasegue's bilaterally.  His motor functions for lower extremity muscle groups were all 5/5.  

The December 2009 report noted that the Veteran's back pain had worsened; the pain was shooting up and down his leg.  He also reported pain into the left posterior thigh.  

VAMC records from January 2010 reflect that the Veteran went to the ER for back pain that he rated as 10/10.  According to the Veteran, his back pain flared up after he tried to get up from a chair.  He exhibited pain with range of motion and slow ambulation with a slightly antalgic gait.  At a VA physical therapy appointment that month, the Veteran rated his chronic low back pain as 8 or 9 out of 10.  

Records from February 2010 to May 2010 reflect that the Veteran had reduced range of motion of the lumbosacral spine in all planes ranging from 70 to 75 percent of normal; reduced sensation and strength no worse than 3/5 each in the distribution of the bilateral S1 spinal nerve roots; and straight leg raise measurements ranging from 70 to 75 degrees bilaterally.  Tender painful bilateral paraspinal muscular spasms were present at the S1 vertebral body level.  In May 2010, the Veteran reported low back to bilateral lower limb pain of 5/10.  In a lay statement dated May 2010, the Veteran asserted that he was unable to get up for six days due to his low back pain.      

The Veteran had a VA spine examination in June 2010.  He reported that his back pain was increasing, stating that he had more pain referable to the low back over the past six months than ever before.  Since the January flare-up, he had experienced continuous bilateral lumbar pain with radiation into the posterior left thigh.  This pain flared up to a level of 8/10 with prolonged sitting or standing, bending over, lifting, reclining in a chair, climbing stairs, or walking more than 100 level yards.  Flare-ups lasted about five hours or more and were partially relieved through the use of medication.  The Veteran said that he was taking medication to help him sleep because his back and left knee pain bothered him at night.  The Veteran used a cane for ambulation and was unable to drive except for very short distances.  

On examination, there was moderate tenderness over the lumbar spine and over the bilateral paralumbar musculature, but there was no spasm palpable.  On active range of motion testing, the Veteran's forward flexion was to 35 degrees with pain on full flexion; extension was reduced to zero degrees with pain on attempted extension; lateral flexion, bilaterally, was to 20 degrees with pain on full flexion to either side; and lateral rotation, bilaterally, was to 20 degrees with pain on full rotation to either side.  These measurements did not change after three repetitions.  Lumbosacral spine X-rays showed mild degenerative disc and degenerative joint disease at L5-S1.  The examiner diagnosed the Veteran with degenerative disc and degenerative joint disease of the lumbosacral spine with lumbar radiculopathy.  The examiner concluded that, given the severity of the Veteran's low back and left knee symptoms, it would be unreasonable to expect the Veteran to either secure or maintain substantially gainful employment.  

In a VA memorandum dated in February 2012, for the purpose of evaluating the Veteran's ability to participate in vocational rehabilitation training, it was noted that the Veteran's service-connected lumbosacral strain caused him chronic pain and sciatica, limited lifting to ten pounds or less, limited sitting to one hour at the most, limited walking to five minutes, limited bending, and required changing position frequently throughout the day.  Flare-ups caused the Veteran to be incapacitated, or bedridden, for two or three days at a time.  VA concluded that due to the Veteran's service-connected disabilities, his was not a realistic candidate for vocational rehabilitation services.  

A primary care note from July 2013 reflects that the Veteran's low back was still bothering him and was worsening.  In May 2014, the Veteran again reported that his back pain was worsening.  He had numbness on his left side, pain spanning from his left side and shooting down his left leg, and he rated the pain as 8/10.  The Veteran said, "In the morning, the pain is really severe.  My back is so stiff that I can barely move."  An MRI in June 2014 showed slight disc bulging but no history of disc protrusion.  

In August 2014, VAMC records show that the Veteran presented with a complaint of chronic low back pain radiating to his left lower extremity for several years.  He reported that his history of numbness in the left lateral anterior thigh had resolved.  However, he had morning stiffness in the lower extremities.  He denied bowel or bladder dysfunction.  

The Veteran had a VA spine examination in August 2014.  The Veteran was diagnosed with slight lumbar bulging, mild degenerative disc disease, and radiculopathy.  The Veteran complained of constant pain, weakness, decreased range of motion, and neuropathy to the back of the left leg with cold, lifting, or prolonged sitting, standing, or twisting.  The Veteran reported daily flare-ups.  On examination, the Veteran resisted performing range of motion testing of the lower back due to guarding pain in the neck, right shoulder, lower back, and knees.  He was also unable to perform repetitive use testing.  The Veteran had guarding pain to the cervical/thoracic/lumbar paraspinous process, right trapezius, bilateral knees, and neuropathy in the right arm and left leg.  On muscle strength testing, the Veteran had normal strength on all measurements; he also had normal deep tendon reflexes on all measurements.  On sensory examination, the Veteran had decreased sensation to light touch as to the left thigh; however, all other measurements were normal.  The Veteran was unable to perform the straight leg raising test bilaterally.  

The Veteran exhibited signs and symptoms due to radiculopathy, specifically mild paresthesias and/or dysesthesias as to the left lower extremity.  He also had numbness in the left lower extremity.  The Veteran's left side radiculopathy, involving the sciatic nerve, was deemed mild.  The Veteran had no ankylosis, no IVDS, and no other neurologic abnormalities relating to the thoracolumbar spine.  The Veteran reported regularly using a cane.  A 2014 lumbar MRI showed no evidence of a disc protrusion or of neural compression.  There was slight bulging of the L2-L3, L3-L4, and L4-L5 discs.  There were also mild degenerative changes to the facet joints bilaterally at L4-L5 and L5-S1.  The examiner stated that he could not comment on any of the joint examination limitations or loss of range of motion due to pain, weakness, fatigability, or incoordination during flare-ups without resorting to mere speculation, as the examiner did not observe a flare-up.  All information about flare-ups was reported subjectively by the Veteran.  

In an addendum opinion, the examiner stated that the Veteran was able to physically perform range of motion as he was ambulatory, but refused to do so.  The examiner observed the Veteran sitting for at least thirty minutes during the examination.  The examiner believed that the lumbar complaints, in combination with his other complaints, did not prevent the Veteran from performing a sedentary job not requiring heavy lifting, pushing, or pulling.  

At the VA examination provided in December 2014, the Veteran reported having flare-ups four times per week, of up to one hour in duration and of moderate severity.  He stated that twisting and bending movements were restricted during flare-ups.  In terms of functional loss, the Veteran stated that he had limited tolerance for sitting, standing, or walking during flare-ups, noting that he could not sit for longer than about thirty minutes or walk for more than one block.  On examination, the Veteran's forward flexion was to 70 degrees; extension was to 20 degrees; right lateral flexion was to 25 degrees; left lateral flexion was to 30 degrees; and lateral rotation was to 30 degrees bilaterally.  His range of motion did not contribute to functional loss.  However, pain was noted on examination, causing functional loss.  All ranges of motion exhibited pain on examination.  The Veteran had mild tenderness to palpation in the bilateral lower lumbar paravertebral musculature, extending out to the sacroiliac joints bilaterally.  The Veteran performed repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  However, pain and lack of endurance limited the Veteran's functional ability with repeated use.  

The examiner found that the examination supported the Veteran's descriptions of functional loss during flare-ups, noting that pain and lack of endurance limited the Veteran's functional ability during flare-ups.  The Veteran exhibited localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Additional contributing factors of disability were weakened movement due to muscle or peripheral nerve injury, atrophy of disuse, and interference with sitting and standing.  The examiner noted that the Veteran moved with some degree of stiffness between sitting and standing positions, and frequently changed position while in the chair during the interview.  On muscle strength testing, the Veteran exhibited normal strength on all measures, except for the left knee extension, which was rated as active movement against some resistance, or 4/5.  The Veteran's deep tendon reflexes were normal on all measurements.  The Veteran had normal sensation to light touch on all measurements except the left foot/toes, which had decreased sensation to light touch.  The Veteran's results on the straight leg raising test were negative on the right and positive on the left.  The Veteran had moderate constant pain due to radiculopathy of the left lower extremity; moderate intermittent pain of the right lower extremity; mild paresthesias and/or dysesthesias of the left lower extremity; and moderate numbness of the left lower extremity.  The examiner found involvement of the sciatic nerve bilaterally, with mild severity of radiculopathy on the right side and moderate severity on the left side.  The Veteran had no ankylosis or other neurologic abnormalities.  The Veteran had IVDS of the thoracolumbar spine, but without any episodes of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician over the prior twelve months.  The Veteran used a cane regularly.  The June 2014 MRI of the lumbar spine showed arthritis, but no thoracic vertebral fracture with loss of 50 percent or more of height.  

The examiner found that all of the Veteran's limitations were due entirely to pain.  The multilevel, mild disc disease and mild facet hypertrophy shown on the June 2014 MRI, was not unusual for someone of the Veteran's age.  His range of motion was consistent with the degree of disease indicated by the MRI.  It was the Veteran's severe pain, which failed multiple modalities, that restricted his ability to tolerate any type of employment, particularly sedentary employment.  The examiner concluded that the Veteran's limitations would not permit functioning in regular or strenuous work.  The examiner noted that although the Veteran demonstrated nearly normal range of motion, no neuropathic injury of the lumbar spine per the MRI results, and only mild degenerative disc disease, he nevertheless reported pain that was severe and most movements on examination were accompanied by straining and some grunting.  Therefore, the examiner concluded that the limitations imposed entirely by the severity of the pain would prevent him from performing any work.  

In September 2015, the Veteran had another VA spine examination, with the same examiner as in December 2014.  He was diagnosed with degenerative disc disease of the lumbar spine with radiculopathy.  He reported having flare-ups once per week, usually related to lifting heavy objects, and usually lasting about an hour.  During flare-ups, the Veteran limited most physical activity until the pain subsides.  He endorsed limitations due to pain.  The Veteran reported that he had to discontinue taking classes due to the severity of his pain.  In addition, he was unable to lift more than about ten pounds and he experienced increased pain after about one block of walking.  

On examination, the Veteran's forward flexion was to 70 degrees; his extension was to 10 degrees; his right lateral flexion was to 30 degrees; his left lateral flexion was to 30 degrees; and his right and left lateral rotation was to 30 degrees.  His range of motion did not contribute to functional loss.  However, pain was noted on examination, causing functional loss.  Forward flexion, extension, and left lateral flexion exhibited pain on range of motion.  There was also evidence of pain with weight bearing.  The Veteran had mild tenderness to palpation in the left lumbar paravertebral musculature, extending out to the left SI joint.  The Veteran performed repetitive use testing, and there was no additional loss of function or range of motion after three repetitions.  Pain and lack of endurance limited the Veteran's functional ability with repeated use and during flare-ups.  The examiner found that the examination results supported the Veteran's descriptions of functional loss during flare-ups.  The Veteran exhibited localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Additional contributing factors of disability were weakened movement due to muscle or peripheral nerve injury, atrophy of disuse, and interference with sitting and standing.  The examiner noted that the Veteran moved with some degree of stiffness between the sitting and standing position, frequently changing position while in the chair during the interview.  

On muscle strength testing, the Veteran exhibited normal strength on all measurements.  His deep tendon reflexes were normal on all measurements, and he had normal sensation to light touch on all measurements.  The Veteran's results on the straight leg raising test were negative on the right and left.  The Veteran had moderate constant pain due to radiculopathy of the left and right lower extremities.  The examiner found involvement of the sciatic nerve bilaterally, with mild severity of radiculopathy on the right side and on the left side.  The Veteran had no ankylosis or other neurologic abnormalities.  The Veteran had IVDS of the thoracolumbar spine, but without any episodes of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician over the prior twelve months.  The Veteran used a cane regularly for support with his back pain.  For the same reasons as in the December 2014 examination report, the examiner found that the Veteran's limitations due to his low back disability did not permit functioning in regular or strenuous work. 

Analysis

The Veteran submitted his claim for an increased rating for his low back disability on April 23, 2002; thus, the evidence for consideration dates to April 23, 2001.  Prior to September 24, 2002, the Veteran was rated as 20 percent disabled under Diagnostic Code 5295; from September 24, 2002, to September 25, 2003, the Veteran was rated as 20 percent disabled under Diagnostic Code 5295-5293; and since September 26, 2003, the Veteran has been rated as 20 percent disabled under Diagnostic Code 5237.  

As noted above, the Veteran's service-connected lumbosacral spine disability may be rated under the former or revised rating criteria, whichever provides for a higher rating, with the proviso that the revised criteria may not be applied prior to their effective date.

In consideration of all the evidence of record, the Board finds that the Veteran's service-connected lumbosacral spine disability warrants a higher rating of 40 percent, but no greater, for the entire period on appeal.  The Veteran's lumbosacral spine disability most closely approximates the criteria for a 40 percent rating under former Diagnostic Code 5293, which contemplates IVDS with severe symptoms, recurring attacks, and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

An August 2002 X-ray showed degenerative disc disease at L5-S1, sciatica of the left leg, and lumbar scoliosis.  In January 2003, the Veteran was diagnosed with lumbosacral strain/sprain disorder associated with lumbosacral disc syndrome and lumbosacral radiculopathy.  A doctor's note from March 2004 refers to severe lumbosacral disc syndrome with radiculopathy and only intermittent relief from recurring attacks; it ordered bed rest with the use of medication for treatment.  In August 2005, the Veteran had tender and painful left paraspinal muscle spasms at S1.  A December 2005 medical note refers to severe recurring sciatic neuropathy down the left side, with very little relief.  

During the appeal period, the Veteran consistently reported having muscle spasms in his low back, which lasted from one to three hours.  The Veteran also consistently described radiating, shooting, and sharp pain aggravated by twisting, lifting, bending, and other movements.  With flare-ups, the Veteran experienced intensive pain that could render him unable to walk, sometimes for days at a time.  Such flare-ups occurred anywhere from daily to weekly.  Even when the Veteran's pain was merely moderate, it occurred daily and lasted for hours.  At other times, he described severe daily pain that prevented him from lifting objects or bending down.  At one point, a physician assessed the Veteran as a likely candidate for lumbosacral spine surgery.  The Veteran's back condition was so severe that in February 2012, VA determined he was not a viable candidate for vocational rehabilitation, citing incapacitating flare-ups that lasted for two to three days.  

The Board acknowledges that the August 2014 VA examiner made a finding that the Veteran did not have IVDS.  However, the examiner also stated that he did not observe a flare-up.  In an addendum opinion, the examiner deemed the Veteran capable of performing a sedentary job.   However, the Board finds that the weight of the medical evidence is against this examiner's conclusion.  Specifically, diagnostic test results dating to August 2002 reflect degenerative disc disease and numerous medical professionals affirmed this diagnosis throughout the period on appeal.  Most recently, the VA examiner in December 2014 and September 2015 diagnosed IVDS.  This examiner also concluded that the Veteran's reports of functional loss during flare-ups were supported by the examination findings.  

Based on this record, the Board finds that a preponderance of the evidence supports a finding that the Veteran suffered from severe symptoms of IVDS, with recurring attacks and intermittent relief.  He experienced flare-ups throughout the entire rating period on appeal and constant pain in-between.  Flare-ups could occur daily or weekly and typically lasted for hours, if not longer.  The Veteran's pain during flare-ups ranged from 8 to 10 out of 10.  The Board concludes that these symptoms qualify as severe; the Veteran's attacks were recurring; and he had only intermittent relief, as the attacks occurred on a regular basis and were triggered by daily activities such as bending, lifting, and prolonged sitting or standing.  

The Veteran is not, however, entitled to a rating of 60 percent under former Diagnostic Code 5293.  The criteria for a 60 percent rating contemplate persistent symptoms compatible with sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc.  In this case, the Veteran is service connected for bilateral lower extremity radiculopathy for the entire period currently under consideration.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As many of the symptoms of lower extremity radiculopathy overlap with sciatic neuropathy, a 60 percent evaluation under the prior version of Diagnostic Code 5293 would constitute impermissible pyramiding.

The Board has considered whether the Veteran is entitled to a higher rating under other diagnostic codes for rating disabilities of the spine, as in effect both before and after September 26, 2003.  Under former Diagnostic Codes 5292 and 5295, pertaining to limitation of motion of the lumbar spine and to lumbosacral strain, respectively, the maximum disability rating allowed is 40 percent.  Accordingly, they are not for application, as they do not provide for a rating higher than the 40 percent rating granted pursuant to Diagnostic Code 5293.  

Former Diagnostic Code 5285 provides a 60 percent rating for residuals of vertebral fracture without cord involvement or abnormal mobility requiring a neck brace (jury mast) and a 100 percent rating for residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  There is no evidence that the Veteran suffered from residuals of a vertebral fracture with or without cord involvement.  Accordingly, former Diagnostic Code 5285 is not for application. 

Former Diagnostic Code 5286 provides a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation for complete bony fixation of the spine at an unfavorable angle with marked deformity and involvement of major joints or without other joint involvement.  There is no evidence that the Veteran suffered from complete bony fixation (ankylosis) at any time during the period on appeal, thus former Diagnostic Code 5286 is not for application.

Former Diagnostic Code 5289 provides a 40 percent rating for favorable ankylosis and a 50 percent rating for unfavorable ankylosis.  Again, there is no evidence that the Veteran suffered from ankylosis during the period on appeal, thus former Diagnostic Code 5289 is not for application.  

Under the rating criteria for IVDS in effect from September 23, 2002, to September 26, 2003, as well as the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, in effect from September 26, 2003, the maximum rating provided is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  In both versions, a 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent evaluation is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Throughout this appeal, the Veteran has reported having periods of intermittent bed rest due to his lumbosacral spine disability.  The only doctor's note of record for bed rest is from March 2004; it ordered bed rest with the Veteran's use of medication to treat his severe lumbosacral disc syndrome.  There is no evidence of record quantifying the length of time for bed rest prescribed by a doctor, if any.  Moreover, the Veteran has not provided his own estimate of the extent of incapacitating episodes over any twelve-month period.  Thus, the Veteran is not entitled to rating in excess of 40 percent under former Diagnostic Code 5293, as in effect from September 23, 2002, to September 26, 2003, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.    

The Board has also considered whether the Veteran is entitled to a higher rating under Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating for unfavorable ankylosis of the entire spine.  However, the record contains no evidence of ankylosis, nor is there evidence that the Veteran's range of motion on forward flexion was limited to 30 degrees or less.  Accordingly, the Veteran is not entitled to a rating in excess of 40 percent under the criteria currently in effect for rating diseases and injuries of the spine.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2015).  See DeLuca, 8 Vet. App. at 206.  With respect to the rating under former Diagnostic Code 5293, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with former Diagnostic Code 5293.

A separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran's lumbosacral spine disability has not been manifested by any bowel or bladder impairment.  The record reflects that neurologic manifestations of the Veteran's lumbar spine disability include radiculopathy of the bilateral lower extremities, and separate ratings of 40 percent, for radiculopathy of the left lower extremity, and 10 percent, for radiculopathy of the right lower extremity, have been granted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases, where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected lumbar spine disability.  See Thun, 22 Vet. App. at 115.

Under former Diagnostic Code 5293, the Veteran's lumbosacral spine disability is evaluated by consideration of whether his symptoms are moderate, severe, or pronounced, and by the frequency of those symptoms.  In granting a 40 percent disability rating, the Board has accounted for the Veteran's decreased mobility and any additional limitation of motion due to pain.  He does not have symptoms associated with this disability that have been unaccounted for by the applicable schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Accordingly, a comparison of the Veteran's symptoms resulting from his lumbosacral spine disability with the pertinent schedular criteria does not show that his disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's lumbosacral spine disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, this issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's lumbar spine disability, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's lumbar spine disability during the period on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.



ORDER

Entitlement to disability rating of 40 percent, but no higher, for lumbosacral strain with mild to minimal broad-based disc bulge at L4-5 and L5-S1, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


